DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections 
The objection to claim 14 for minor informalities.
The rejection of claims 1-9 and 15 under 35 U.S.C. 112(b).
Claim Objections
Claim(s) 8 is objected to because of the following informalities:  	In claim 8, “The chip holder” should be changed as “A chip holder” as the claim is an independent claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a chip pressing material” in claims 8, 9 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a holder-accommodating space … a pair of slide rails that moves the holder-accommodating space together with the thermocycler" in lines 11 and 13-14, however, the limitation is unclear. It is unclear as to the structure that constitutes the claimed “holder accommodating space” that should be moveable. The claim does not define as to the structure that define the claimed holder-accommodating space. The term “space” does not denote a structure, and it is unclear how the “space” is being moved by the spacer. Further clarification is requested and appropriate correction is required. 	Claims 2-7 are rejected by virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Wang et al. (previously cited, US 2010/0240051) (hereinafter “Wang”) and Maltezos et al. (previously cited, US 2012/0171678; hereinafter “Maltezos”).
Regarding clam 1, Kimball discloses a thermocycling inspection device comprising: 	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	a chip holder accommodating the inspection chip, the inspection chip is fully capable of fixing reagent to the sample flow passages (chip carrier (e.g., 1207) having a cavity for receiving the microfluidic chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	a specimen is inspected by polymerase chain reaction using the chip holder, wherein the thermocycling inspection device includes (chip holder (1207) accommodating the microfluidic chip is coupled to a detector (camera 1260) for analyzing specimen within the microfluidic chip; see ¶¶ [0079] and [0098]; FIGS. 1B and 10A),  	a holder-accommodating space for accommodating therein the inspection chip and surrounding the inspection chip, in its entirety (i.e., the space surrounding the chip holder), 	a thermocycler that heats and cools the inspection chip (see FIGS. 1A and 10A: thermal cycler (130,1240) supporting a microfluidic chip; ¶ [0029]), and  	a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260), wherein an optical axis of the detector and an optical axis of the inspection chip match with each other when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]),  	the thermocycler is disposed on one side of the holder-accommodating space (heating/cooling element (130) arranged below the holder-accommodating space, i.e., the space above the cover plate (170) that surround the chip holder; see FIGS.1A,1B), the detector is disposed on other side of the holder-accommodating space (CCD (1260) arranged above the holder-accommodating space and above the chip holder accommodating the inspection chip, as shown in FIG. 10A),  	Kimball discloses wherein the inspection chip includes at least one reaction chamber, but does not explicitly disclose wherein the inspection chip is formed by a sample introducing port formed in a central portion of the inspection chip, and a plurality of sample flow passages radially extending from the sample introducing port.  	Wang discloses a device for performing multiple polymerase chain reactions comprising an inspection chip (Lab on a chip (101); see FIG. 1) having a sample introduction port (sampling chamber/access point (102); see FIG. 1) at a central portion thereof, and a plurality of sample flow passages radially extending from the sample introducing port to a plurality of reaction chambers (see, Wang, e.g., FIG. 1: 101; ¶ [0023]-[0027], [0029]-[0030] and [0067]). The configuration of the sample introduction port (102) of the inspection chip (101) facilitates the preparation of different reactions with a single sample introducing port (see, Wang, ¶¶ [0008] and [0031]). 	In view of Wang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the inspection chip of Kimball with that of Wang because such modification would have been the simple substitution of one known on PCR inspection chip for another for the predictable result of carrying out a PCR process. Further, one of ordinary skill in the art would have been motivated to make said modification because such modification would have resulted in an inspection chip having the added advantage of facilitating the preparation of different reactions with a single sample introduction port, as disclosed by Wang (see ¶¶ [0008] and [0031]). 	Modified Kimball discloses wherein the optical axis of the detector and the optical axis of the inspection chip match with each other when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]), but does not explicitly disclose for the rearrangement of the detector and inspection chip such that an optical axis of the detector and the sample introducing port of modified Kimball match with each other. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the detector and inspection chip such that an optical axis of the detector and the sample introducing port match with each other, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have made said modification so as to optically analyze the sample introducing port of the inspection chip.    	Modified Kimball discloses wherein, (a) the thermocycler is disposed on one side of the holder-accommodating space, (b) the detector is disposed in another side of the holder-accommodating space, and (c) an optical axis of the detector and an optical axis of the sample introducing port math with each other when the thermocycler heats or cools the inspection chip or when a picture of the inspection chip is taken by the detector (see above).  	Modified Kimball, however, does not explicitly disclose a pair of slide rails that moves the holder-accommodating space together with the thermocycler.  	Maltezos discloses a thermocycling inspection device comprising sample vessels (FIG. 1A: [0041]) and thermocycler (FIG. 1A: 105,107; [0041]) and a pair of rails adapted to move the sample vessels and thermocycler into and from a housing (FIG. 1A: sliding rails 113 ;[0041]). 	In view of Maltezos, it would have been prima facie obvious to one of ordinary skill in the art to have employed the slide rails of Maltezos with the thermocycling inspection device of modified Kimball for ease of movement of the thermal inspection device into and out of a housing as disclosed by Maltezos. Further, one of ordinary skill in the art would have made said modification because using slide rails with thermocycling devices are well-known in the art as disclosed by Maltezos.  	It should be noted that the inspection chip of modified Kimball is structurally the same as the instant inspection chip and thus fully capable of fixing reagent to the sample flow passages (see, e.g., Wang at ¶ [0010]).  	Furthermore, it is noted that the recitation of functional language "fixes reagent to the sample flow passage" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent. 	
Regarding claim 2, modified Kimball discloses wherein the thermocycler includes: 	a Peltier element (130; see ¶ [0034]; FIGS. 1A-1B),  	a heat sink disposed on one of surfaces of the Peltier element (see FIG. 1A: heatsink (110) arranged at a bottom surface of the Peltier element (130); ¶ [0033]),  	a surface heater disposed on other surface of the Peltier element (heaters (160) arranged on an upper surface of the heating/cooling element (130); see FIG. 1A; ¶ [0044]), and  	a cover plate which covers the surface heater and the other surface of the Peltier element (cover (170) is arranged on the Peltier element and thus covers the surface heater and the other surface of the Peltier element; see FIGS. 1A-1B),  	the holder-accommodating space is formed to cover the cover plate (as shown in FIGS. 1A-1B, the space above the cover plate (170) reads on the holder-accommodating space, as the space receives the chip holder accommodating a microfluidic chip; FIG. 10A: chip holder (1207); ¶¶ [0029], [0049], [0079], [0087] and [0092]),  	an opening is formed in the cover plate (central opening of cover plate (170); see FIG. 1A), the opening formed in the cover plate (170) is fully capable of abutting chip holder against the surface heater (see FIG. 1A), and the heat the inspection chip in the chip-accommodating recess is heated by the surface heater (see FIG. 1A). 	 Modified Kimball further discloses wherein the chip holder includes a chip-accommodating recess for accommodating the inspection chip therein (chip carrier (1207) includes a recess for receiving the inspection chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]). Modified Kimball, however, does not explicitly disclose wherein the chip-accommodating recess of the chip holder is of a saucer-shape. However, it would have been obvious to one of ordinary skill in the art at the time the effective filing date to have modified the shape of the chip-accommodating recess accommodating the inspection chip to have a saucer shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See MPEP 2144.04 IV.B. 	Regarding the limitation “the inspection chip accommodated in the chip-accommodating saucer is heated by the surface heater,” it is noted that said limitation is directed to a manner of operating disclosed apparatus. It is further noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.
Regarding claim 3, modified Kimball further discloses wherein a temperature sensor is disposed between the surface heater and the chip-accommodating saucer (at least temperature sensor for sensing the temperature of the thermal chuck; see ¶ [0029], [0039], [0041] and [0049]). Modified Kimball discloses wherein the inspection chip is mounted on the thermal chuck and a temperature sensor is mounted on the thermal chuck (see Kimball at ¶ [0049]). Thus, the temperature sensor is arranged between the chip-holder and the surface heater. 
Regarding claim 5, modified Kimball discloses wherein the thermocycler includes: 	a Peltier element for controlling the temperature of the inspection chip (130; see Kimball, ¶ [0034]; FIGS. 1A-1B),  	a surface heater for heating the inspection chip (heaters (160); see FIG. 1A; ¶ [0044]),  	a temperature sensor for detecting temperature of the inspection chip (a temperature sensor coupled to the microfluidic chip; see ¶ [0112] of Kimball), and  	a controller that controls temperature of the Peltier element and the surface heater (a controller is coupled to the Peltier element and the surface and controls the functions of the elements the thermocycling inspection device; see FIG. 6A; ¶¶ [0044] and [0051]). 	The controller of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of controlling the surface heater and the Peltier element such that detection temperature detected by the temperature sensor is cyclically repeated between first set temperature and second set temperature which is lower than the first set temperature. 	Furthermore, it is noted that the recitation of functional language "e.g., controls the surface heater and the Peltier element such that detection temperature detected by the temperature sensor is cyclically repeated between first set temperature and second set temperature which is lower than the first set temperature" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 6, the controller of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of turns the surface heater OFF and turns the Peltier element ON, when the detection temperature detected by the temperature sensor detects the first set temperature (see FIG. 6A; ¶¶ [0044] and [0051]). 	Furthermore, Applicant is reminded that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 7, the controller of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of controlling the surface heater such that the detection temperature becomes equal to the second set temperature in a state where the Peltier element is OFF, thereby maintaining the second set temperature for predetermined time, when the detection temperature detected by the temperature sensor detects the second set temperature (i.e., feedback controller; see FIG. 6A; ¶¶ [0044] and [0051]). 	Furthermore, Applicant is reminded that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Wang and Maltezos as applied to claim 2 above, and further in view of Chu et al (previously cited, US 6,337,435) (hereinafter “Chu”).
Regarding claim 4, modified Kimball discloses all of the limitations of thermocycling inspection device according to claim 2.   	Modified Kimball does not explicitly disclose a holder-pressing lid which covers the chip holder disposed in the holder-accommodating space, wherein a fluorescence detection window is formed in the holder-pressing lid, a transparent substrate is provided on the holder-pressing lid on a side of the holder-accommodating space, and the transparent substrate covers the fluorescence detection window and presses the chip holder. 	Chu discloses a thermocycling inspection device comprising a temperature block (61) including fins (62), Peltier module and a holder having a plurality of wells (64). See FIG. 4 and col. 5, lines 40-48. Chu further discloses wherein the thermocycling inspection device further includes a holder-pressing lid (pressure plate assembly (72) mounted on a frame (85); see Chu, FIG. 4). The holder-pressing lid includes a fluorescence detection window (window 86 below the optical detector (90); see FIG. 4; col. 7, lines 24-28 of Chu), a transparent substrate is provided on the holder-pressing lid on a side of a holder-accommodating space (plate (73) is provided on the side of the space holding the holder; see Chu at ¶FIG. 4), and the transparent substrate (73) covers the fluorescence detection window and presses the chip holder (see Chu at col. 6, lines 6-22). 	In view of Chu, would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the holder-pressing lid of Chu with the thermocycling inspection device of modified Kimball. One of ordinary skill in the art would have been motivated to make said modification for the purpose of masking the passage of light from areas surrounding the reaction chambers of the inspection chip, as disclosed by Chu (see col. 6, lines 20-22). One of ordinary skill in the art would have been motivated to make said modification for the purpose of enhancing the fluorescence detection of the thermocycling inspection device.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Cohen et al (previously cited, US 2006/0101830) (hereinafter “Cohen”) and Rea (previously cited, US 2013/0331298). 
Regarding clam 8, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	the chip holder accommodates the inspection chip (chip carrier (e.g., 1207) includes a cavity for receiving the chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	the chip holder further includes  	a chip-accommodating recess that accommodates the inspection chip therein (chip carrier (1207) includes a recess for receiving the inspection chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]). 	Modified Kimball does not explicitly disclose wherein the chip-accommodating recess of the chip holder is of a saucer-shape having a recess provided in a central portion of the chip-accommodating saucer. However, it would have been obvious to one of ordinary skill in the art at the time the effective filing date to have modified the shape of the chip-accommodating recess accommodating the inspection chip to have a saucer shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See MPEP 2144.04 IV.B. 	Modified Kimball does not explicitly disclose wherein the chip holder further includes a holder holding the chip-accommodating saucer. However, Modified Kimball does disclose wherein the inspection chip received within the chip holder (1207) is placed on a thermal cycler (see FIG. 10A; ¶ [0035]-[0036] of Kimball). 	Cohen discloses a system comprising a thermal cycler, a sample block (11), thermoelectric modules (12), a heat sink (13), and a holder (26) for holding for holding the sample block to the thermal cycler (see Cohen at ¶ [0015]; FIG. 2). 	In view of Cohen, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the holder of Cohen with the chip holder of modified Kimball for the purpose of securing the chip holder onto the thermal cycler, as suggested by Cohen (see Cohen at ¶ [0015]; FIG. 2). 	Kimball does not explicitly disclose a chip-pressing material that presses the inspection chip accommodated in the chip-accommodating saucer against a placing surface of the chip-accommodating saucer, and wherein the holder control the position of the chip-pressing material. However, Kimball discloses wherein the chip is securely placed on the chip holder (carrier (1207)) that is supported on a thermal cycler for controlling the temperature of the reaction in the chip (see Kimball at ¶ [0092]; FIGS. 1B and 10A). 	Rea discloses an analyzer comprising a cartridge (100) and a cartridge holder (cartridge platform 40) for holding the cartridge in the analyzer (see ¶ [0044], [0046]; FIG. 3 of Rea). The cartridge (100) includes receiving holes (172) for securing the cartridge on a placing surface of the cartridge holder within the analyzer (see ¶ [0075]). The cartridge holder is considered to comprise cartridge-pressing materials (projections) adapted to be received within the receiving holes (172) of the cartridge so as to secure the cartridge in place during diagnostic assay. The pressing material will be coupled to the holder and thus read on “the chip-pressing material is positioned by the holder.” 	In view of Rea, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pressing material and the receiving holes of Rea with the chip and chip-holder of modified Kimball for the purpose of securing the chip on the chip holder, as suggested by Rea (see, e.g., ¶ [0075] of Rea). One of ordinary skill in the art would have been motivated to make said modification the purpose of preventing the movement of chip within the chip holder and thereby prevent inaccurate analysis. Further, one would be motivated to make said modification because said modification would have been the simple substitution of one known securing means for another for the predictable result of securing the chip to the chip-holder. 	Furthermore, it is noted that the recitation of functional language "fixes reagent to the sample flow passage" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Wang et al. (previously cited, US 2010/0240051) (hereinafter “Wang”) Cohen et al. (previously cited, US 2006/0101830) (hereinafter “Cohen”), Rea (previously cited, US 2013/0331298) and Maltezos et al. (previously cited, US 2012/0171678; hereinafter “Maltezos”).
It is noted that while the invention contains a thermocycler, the thermocycler is not positively recited in the instant claims.  
Regarding clams 9 and 12, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	the chip holder accommodates the inspection chip which is fully capable of fixing reagent to the sample flow passages (chip carrier (e.g., 1207) includes a cavity for receiving the chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	the chip holder further includes  	a chip-accommodating recess that accommodating the inspection chip therein (chip carrier (1207) includes a recess for receiving the inspection chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]),  	a thermocycler that heats and cools the inspection chip (see FIGS. 1A and 10A: thermal cycler (130,1240) supporting a microfluidic chip; ¶ [0029]), and  	a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260), wherein an optical axis of the detector and an optical axis of the inspection chip match with each other when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]),  	the thermocycler is disposed on one side of the holder-accommodating space (heating/cooling element (130) arranged below the holder-accommodating space, i.e., the space above the cover plate (170) that surround the chip holder; see FIGS.1A,1B), the detector is disposed on other side of the holder-accommodating space (CCD (1260) arranged above the holder-accommodating space and above the chip holder accommodating the inspection chip, as shown in FIG. 10A). 	Kimball discloses wherein the inspection chip includes at least one reaction chamber, but does not explicitly disclose wherein the inspection chip is formed by a sample introducing port formed in a central portion of the inspection chip, and a plurality of sample flow passages radially extending from the sample introducing port.  	Wang discloses a device for performing multiple polymerase chain reactions comprising an inspection chip having a sample introduction port (sampling chamber/access point (102); see FIG. 1) at a central portion thereof and a plurality of sample flow passages radially extending from the sample introducing port to a plurality of reaction chambers (see, e.g., FIG. 1: 101; ¶ [0023]-[0027] and [0029]-[0030]). The configuration of the sampling chamber of the microfluidic device facilitates preparation of different reactions with a single sample chamber/sample injection (see ¶¶ [0008] and [0031]). 	In view of Wang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the inspection chip of Kimball with that of Wang because such modification would have been the simple substitution of one known on PCR inspection chip for another for the predictable result of carrying out a PCR process. Further, one of ordinary skill in the art would have been motivated to make said modification because such modification would have resulted in an inspection chip having the added advantage of facilitating the preparation of different reactions with a single sample chamber/sample injection port, as disclosed by Wang (see ¶¶ [0008] and [0031]). 	It should be noted that the inspection chip of modified Kimball is structurally the same as the instant inspection chip and thus fully capable of fixing reagent to the sample flow passages (see, e.g., Wang at ¶ [0010]). 	Modified Kimball does not explicitly disclose wherein the chip-accommodating recess of the chip holder is of a saucer-shape and having a recess provided in a central portion of the chip-accommodating saucer. However, it would have been obvious to one of ordinary skill in the art at the time the effective filing date to have modified the shape of the chip-accommodating recess accommodating the inspection chip to have a saucer shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See MPEP 2144.04 IV.B. 	Modified Kimball does not explicitly disclose wherein the chip holder further includes a holder holding the chip-accommodating saucer. However, Modified Kimball does disclose wherein the inspection chip received within the chip holder (1207) is placed on a thermal cycler (see FIG. 10A; ¶ [0035]-[0036] of Kimball). 	Cohen discloses a system comprising a thermal cycler, a sample block (11), thermoelectric modules (12), a heat sink (13), and a holder (26) for holding for holding the sample block to the thermal cycler (see Cohen at ¶ [0015]; FIG. 2). 	In view of Cohen, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the holder of Cohen with the chip holder of modified Kimball for the purpose of securing the chip holder onto the thermal cycler, as suggested by Cohen (see Cohen at ¶ [0015]; FIG. 2). 	Kimball does not explicitly disclose a chip-pressing material that presses the inspection chip accommodated in the chip-accommodating saucer against a placing surface of the chip-accommodating saucer, and wherein the holder controls the chip-pressing material. However, Kimball discloses wherein the chip is securely placed on the chip holder (carrier (1207)) that is supported on a thermal cycler for controlling the temperature of the reaction in the chip (see Kimball at ¶ [0092]; FIGS. 1B and 10A). 	Rea discloses an analyzer comprising a cartridge (100) and a cartridge holder (cartridge platform 40) for holding the cartridge in the analyzer (see ¶ [0044], [0046]; FIG. 3 of Rea). The cartridge (100) includes receiving holes (172) for securing the cartridge on a placing surface of the cartridge holder within the analyzer (see ¶ [0075]). The cartridge holder is considered to comprise cartridge-pressing materials (projections) adapted to be received within the receiving holes (172) of the cartridge so as to secure the cartridge in place during diagnostic assay. The pressing material will be coupled to the holder and thus read on “the chip-pressing material is positioned by the holder.” 	In view of Rea, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pressing material and the receiving holes of Rea with the chip and chip-holder of modified Kimball for the purpose of securing the chip on the chip holder, as suggested by Rea (see, e.g., ¶ [0075] of Rea). One of ordinary skill in the art would have been motivated to make said modification the purpose of preventing the movement of chip within the chip holder and thereby prevent inaccurate analysis. Further, one would be motivated to make said modification because said modification would have been the simple substitution of one known securing means for another for the predictable result of securing the chip to the chip-holder. 	Furthermore, it is noted that the recitation of functional language "fixes reagent to the sample flow passage" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent. 	Kimball discloses a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260), wherein an optical axis of the detector and an optical axis of the inspection chip match with each other when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]). Modified Kimball discloses the claimed holder-accommodating space and the detector, and thus the holder-accommodating space can be formed such that an optical axis of the detector and a sample introducing port match with each other. 	Even assuming arguendo that Kimball fails to disclose the claimed optical axis arrangement, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the detector and inspection chip such that an optical axis of the detector and the sample introducing port match with each other, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have made said modification so as to optically analyze the sample introducing port of the inspection chip.  	Modified Kimball discloses wherein, (a) the thermocycler is disposed on one side of the holder-accommodating space, (b) the detector is disposed in another side of the holder-accommodating space, and (c) an optical axis of the detector and an optical axis of the sample introducing port math with each other when the thermocycler heats or cools the inspection chip or when a picture of the inspection chip is taken by the detector (see above).  	Modified Kimball, however, does not explicitly disclose a pair of slide rails that moves the holder-accommodating space together with the thermocycler.  	Maltezos discloses a thermocycling inspection device comprising sample vessels (FIG. 1A: [0041]) and thermocycler (FIG. 1A: 105,107; [0041]) and a pair of rails adapted to move the sample vessels and thermocycler into and from a housing (FIG. 1A: sliding rails 113 ;[0041]). 	In view of Maltezos, it would have been prima facie obvious to one of ordinary skill in the art to have employed the slide rails of Maltezos with the thermocycling inspection device of modified Kimball for ease of movement of the thermal inspection device into and out of a housing as disclosed by Maltezos. Further, one of ordinary skill in the art would have made said modification because using slide rails with thermocycling devices are well-known in the art as disclosed by Maltezos.
Regarding claim 10, modified Kimball further disclose wherein a positioning recess corresponding to the positioning projection is formed in the inspection chip (see, e.g., ¶ [0075] of Rea). 	Modified Kimball does not explicitly disclose wherein the positioning projection is formed on the chip-accommodating saucer. However, it would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the positioning projection of modified Kimball on the chip-accommodating saucer, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.
Regarding claim 11, modified Kimball does not explicitly disclose wherein the chip-accommodating saucer is made of material having higher thermal conductivity than the holder. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the material of the recess of the inspection holder of modified Kimball to have a higher thermal conductivity than the holder because such modification would facilitate rapid change of the temperature of the inspection chip within the recess of the holder while selectively preventing the heat conduction to the other parts of the device including the holder. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Wang, Cohen, Rea  and Maltezos as applied to claim 9 above, and further in view of Kumar et al. (previously cited, US 2010/0240044) (hereinafter “Kumar”).
Regarding claim 13, modified Kimball discloses all of the limitations of the thermocycling inspection device according to claim 9.  	Modified does not explicitly disclose a transparent film which is attached to the holder to prevent oil added to the chip-accommodating saucer from overflowing. 	Kumar discloses an inspection chip comprising a plurality of reaction chambers and a transparent film covering the inspection chip (see Kumar at ¶ [[0026] and 0083].
 	In view of Kumar, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the transparent film covering of Kumar with the inspection chip of modified Kimball for the purpose of covering the reaction chambers and thus preventing contaminant from entering the reaction chambers.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of  Chu et al (previously cited, US 6,337,435) (hereinafter “Chu”) and Maltezos et al. (previously cited, US 2012/0171678; hereinafter “Maltezos”).
Regarding clam 14, Kimball discloses a thermocycling inspection device comprising:   	a thermocycler for heating and cooling an inspection chip (see FIGS. 1A and 10A: thermal cycler (100,1240) supporting a microfluidic chip; ¶ [0029]),  	a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260; ¶ [0079] and [0098]),  	a holder-accommodating space for accommodating therein the inspection chip and surrounding the inspection chip, in its entirety (i.e., the space surrounding the chip holder), and  	wherein the thermocycler includes: 	 a Peltier element (130; see ¶ [0034]; FIGS. 1A-1B),  	a heat sink disposed on one of surfaces of the Peltier element (see FIG. 1A: heatsink (110) arranged at a bottom surface of the Peltier element; ¶ [0033]),  	a surface heater disposed on other surface of the Peltier element (heater (160); see FIG. 1A; ¶ [0033]), and  	a cover plate which covers the surface heater and the other surface of the Peltier element (cover (170) is arranged on the Peltier element and thus covers the surface heater and the other surface of the Peltier element; see FIGS. 1A-1B),  	the chip holder (i.e., chip carrier 1207), in its entirety, being surrounded by a holder-accommodating space (see FIG. 10A: chip holder (1207) is surrounded by a space, i.e., the space surrounding the chip holder from all sides; ¶¶ [0029], [0049], [0079], [0087] and [0092]). 	the holder-accommodating space is formed to cover the cover plate (the space above the cover plate (170) reads on the holder-accommodating space, as the space is for receiving a microfluidic chip; see ,e.g., FIGS. 1A-1B), and  	an opening is formed in the cover plate (central opening of cover plate (170); see FIG. 1A).  	Kimball does not explicitly disclose a holder-pressing lid which covers the chip holder disposed in the holder-accommodating space, wherein a fluorescence detection window is formed in the holder-pressing lid, a transparent substrate is provided on the holder-pressing lid on a side of the holder-accommodating space, and the transparent substrate covers the fluorescence detection window and presses the chip holder.  	Chu discloses a thermocycling inspection device comprising a temperature block (61) including fins (62), Peltier module and a holder having a plurality of wells (64). See FIG. 4 and col. 5, lines 40-48. Chu further discloses wherein the thermocycling inspection device further includes a holder-pressing lid (pressure plate assembly (72) mounted on a frame (85); see Chu, FIG. 4). The holder-pressing lid includes a fluorescence detection window (window 86 below the optical detector (90); see FIG. 4; col. 7, lines 24-28 of Chu), a transparent substrate is provided on the holder-pressing lid on a side of a holder-accommodating space (apertured plate (73) is provided on the side of the space holding the holder; see Chu at ¶FIG. 4), and the transparent substrate (73) covers the fluorescence detection window and presses the chip holder (see Chu at col. 6, lines 6-22). 	In view of Chu, would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the holder-pressing lid of Chu with the thermocycling inspection device of modified Kimball. One of ordinary skill in the art would have been motivated to make said modification for the purpose of masking the passage of light from areas surrounding the reaction chambers of the inspection chip, as disclosed by Chu (see col. 6, lines 20-22). One of ordinary skill in the art would have been motivated to make said modification for the purpose of enhancing the fluorescence detection of the thermocycling inspection device. 	Furthermore, it is noted that while the invention contains a chip holder, the chip holder is not positively recited in the instant claims.  	Kimball discloses a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260), wherein an optical axis of the detector and an optical axis of the inspection chip match with each other when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]). Modified Kimball discloses the claimed holder-accommodating space and the detector, and thus the holder-accommodating space can be formed such that an optical axis of the detector and a sample introducing port match with each other. 	Even assuming arguendo that Kimball fails to disclose the claimed optical axis arrangement, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the detector and inspection chip such that an optical axis of the detector and the sample introducing port match with each other, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have made said modification so as to optically analyze the sample introducing port of the inspection chip.  	Modified Kimball discloses wherein, (a) the thermocycler is disposed on one side of the holder-accommodating space, (b) the detector is disposed in another side of the holder-accommodating space, and (c) an optical axis of the detector and an optical axis of the sample introducing port math with each other when the thermocycler heats or cools the inspection chip or when a picture of the inspection chip is taken by the detector (see above).  	Modified Kimball, however, does not explicitly disclose a pair of slide rails that moves the holder-accommodating space together with the thermocycler.  	Maltezos discloses a thermocycling inspection device comprising sample vessels (FIG. 1A: [0041]) and thermocycler (FIG. 1A: 105,107; [0041]) and a pair of rails adapted to move the sample vessels and thermocycler into and from a housing (FIG. 1A: sliding rails 113 ;[0041]). 	In view of Maltezos, it would have been prima facie obvious to one of ordinary skill in the art to have employed the slide rails of Maltezos with the thermocycling inspection device of modified Kimball for ease of movement of the thermal inspection device into and out of a housing as disclosed by Maltezos. Further, one of ordinary skill in the art would have made said modification because using slide rails with thermocycling devices are well-known in the art as disclosed by Maltezos.	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Cohen et al. (previously cited, US 2006/0101830) (hereinafter “Cohen”), Rea (previously cited, US 2013/0331298) and Maltezos et al. (previously cited, US 2012/0171678; hereinafter “Maltezos”).
Regarding clam 15, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	the chip holder accommodates the inspection chip (chip carrier (e.g., 1207) includes a cavity for receiving the chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	the chip holder further includes  	a chip-accommodating recess that accommodates the inspection chip therein (chip carrier (1207) includes a recess for receiving the inspection chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]). 	Modified Kimball does not explicitly disclose wherein the chip-accommodating recess of the chip holder is of a saucer-shape having a recess provided in a central portion of the chip-accommodating saucer. However, it would have been obvious to one of ordinary skill in the art at the time the effective filing date to have modified the shape of the chip-accommodating recess accommodating the inspection chip to have a saucer shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See MPEP 2144.04 IV.B. 	Modified Kimball does not explicitly disclose wherein the chip holder further includes a holder holding the chip-accommodating saucer. However, Modified Kimball does disclose wherein the inspection chip received within the chip holder (1207) is placed on a thermal cycler (see FIG. 10A; ¶ [0035]-[0036] of Kimball). 	Cohen discloses a system comprising a thermal cycler, a sample block (11), thermoelectric modules (12), a heat sink (13), and a holder (26) for holding for holding the sample block to the thermal cycler (see Cohen at ¶ [0015]; FIG. 2). 	In view of Cohen, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the holder of Cohen with the chip holder of modified Kimball for the purpose of securing the chip holder onto the thermal cycler, as suggested by Cohen (see Cohen at ¶ [0015]; FIG. 2). 	Kimball does not explicitly disclose a chip-pressing material that presses the inspection chip accommodated in the chip-accommodating saucer against a placing surface of the chip-accommodating saucer, and wherein the chip-pressing material is positioned by the holder. However, Kimball discloses wherein the chip is securely placed on the chip holder (carrier (1207)) that is supported on a thermal cycler for controlling the temperature of the reaction in the chip (see Kimball at ¶ [0092]; FIGS. 1B and 10A). 	Rea discloses an analyzer comprising a cartridge (100) and a cartridge holder (cartridge platform 40) for holding the cartridge in the analyzer (see ¶ [0044], [0046]; FIG. 3 of Rea). The cartridge (100) includes receiving holes (172) for securing the cartridge on a placing surface of the cartridge holder within the analyzer (see ¶ [0075]). The cartridge holder is considered to comprise cartridge-pressing materials (projections) adapted to be received within the receiving holes (172) of the cartridge so as to secure the cartridge in place during diagnostic assay. The pressing material will be coupled to the holder and thus read on “the chip-pressing material is positioned by the holder.” 	In view of Rea, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pressing material and the receiving holes of Rea with the chip and chip-holder of modified Kimball for the purpose of securing the chip on the chip holder, as suggested by Rea (see, e.g., ¶ [0075] of Rea). One of ordinary skill in the art would have been motivated to make said modification the purpose of preventing the movement of chip within the chip holder and thereby prevent inaccurate analysis. Further, one would be motivated to make said modification because said modification would have been the simple substitution of one known securing means for another for the predictable result of securing the chip to the chip-holder. 	Furthermore, it is noted that the recitation of functional language "fixes reagent to the sample flow passage" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent. 	Kimball discloses a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260), wherein an optical axis of the detector and an optical axis of the inspection chip match with each other when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]). Modified Kimball discloses the claimed holder-accommodating space and the detector, and thus the holder-accommodating space can be formed such that an optical axis of the detector and a sample introducing port match with each other. 	Even assuming arguendo that Kimball fails to disclose the claimed optical axis arrangement, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the detector and inspection chip such that an optical axis of the detector and the sample introducing port match with each other, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have made said modification so as to optically analyze the sample introducing port of the inspection chip.  	Modified Kimball discloses wherein, (a) the thermocycler is disposed on one side of the holder-accommodating space, (b) the detector is disposed in another side of the holder-accommodating space, and (c) an optical axis of the detector and an optical axis of the sample introducing port math with each other when the thermocycler heats or cools the inspection chip or when a picture of the inspection chip is taken by the detector (see above).  	Modified Kimball, however, does not explicitly disclose a pair of slide rails that moves the holder-accommodating space together with the thermocycler.  	Maltezos discloses a thermocycling inspection device comprising sample vessels (FIG. 1A: [0041]) and thermocycler (FIG. 1A: 105,107; [0041]) and a pair of rails adapted to move the sample vessels and thermocycler into and from a housing (FIG. 1A: sliding rails 113 ;[0041]). 	In view of Maltezos, it would have been prima facie obvious to one of ordinary skill in the art to have employed the slide rails of Maltezos with the thermocycling inspection device of modified Kimball for ease of movement of the thermal inspection device into and out of a housing as disclosed by Maltezos. Further, one of ordinary skill in the art would have made said modification because using slide rails with thermocycling devices are well-known in the art as disclosed by Maltezos.	 	 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new ground of rejection.
Applicant contends that Kimball does not disclose the claimed thermocycling inspection device. In particular, Applicant contends that Kimball does not disclose the claimed slide rails nor the introducing ported formed in a central portion of the inspection chip.
In response, Kimball is not relied upon for disclosing the pair of slide rails. Maltezos discloses a pair of slide rails that is used in thermocycling inspection device. The use of slide rails and an enclosure with thermocycling inspection devices are well known in the art. Kimball in particular discloses a detector that detects the contents within the inspection chip. Kimball differs form the claimed inspection chip in that the location of the sample port with respect to the inspection is not literally defined. Wang is relied upon for disclosing a sample port posited at a central portion of an inspection chip. In view of above, it would have been prima facie obvious to have combined the teachings of the applied prior art to arrive at the claimed invention. As discussed in the rejection, Kimball in view of Wang discloses the claimed sample introduction port of the inspection chip, and Kimball discloses wherein an optical axis of the detector and a portion of the inspection chip match with each other. Thus, rearranging the optical axis of modified Kimball such that it is arranged at different section on the inspection chip including the sample introducing port would not produce unexpected results and would have been obvious to one of ordinary skill in the art. One would be motivated to make said modification so as inspect the sample introduction port during thermal cycling. Further, rails of Maltezos move the thermocycler and sample vessels, and thus capable of moving the inspection of the modified Kimball to the desired location within the inspection device. As such, it is respectfully submitted that the device of modified Kimball meets the limitations of the claimed device.
  						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799